Citation Nr: 0729308	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-26 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected traumatic arthritis, status post 
meniscectomy of the right knee.

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss from August 29, 2003, to 
September 5, 2006.

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected bilateral hearing loss from September 
6, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty between September 1958 and 
September 1984.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi that granted entitlement to service connection 
for traumatic arthritis, status post meniscectomy of the 
right knee and assigned a 10 percent disability evaluation 
effective August 29, 2003.  The RO also granted entitlement 
to service connection for bilateral hearing loss and assigned 
a zero percent (noncompensable) disability evaluation 
effective from August 29, 2003.  

The veteran presented testimony at a personal video 
conference hearing in July 2005 before a Veterans Law Judge.  
A copy of the hearing transcript was placed in the claims 
file.  In August 2007, the Board notified the veteran that 
the Veterans Law Judge before whom he testified was no longer 
employed at the Board and that he had a right to another 
Board hearing.  In August 2007, the veteran replied in 
writing that he did not want an additional hearing.

Although a November 2006 rating decision awarded a 10 percent 
evaluation for the veteran's service-connected bilateral 
hearing loss effective from September 6, 2006, the issue of 
an increased evaluation remains in appellate status because 
the Court has held that a rating decision issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  


FINDINGS OF FACT

1. The competent and probative medical evidence of record 
does not show that the veteran's service-connected traumatic 
arthritis, status post meniscectomy of the right knee 
produces compensable limitation of motion, ankylosis or 
recurrent subluxation or lateral instability.  

2. A December 2003 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 55 decibels in the veteran's service- 
connected right ear with a speech recognition of 96 percent, 
corresponding to Level I hearing using Table VI.  Pure tone 
thresholds averaged 58.75 decibels in the veteran's service- 
connected left ear with speech recognition of 92 percent, 
corresponding to Level II hearing using Table VI. 

3. At a September 2006 VA audiological examination, pure tone 
thresholds averaged 61.25 decibels in the veteran's service-
connected right ear with speech discrimination ability of 88 
percent, corresponding to Level III hearing acuity using 
Table VI.  Pure tone thresholds averaged 63.75 decibels in 
the veteran's service-connected left ear with speech 
recognition of 80 percent, corresponding to Level IV hearing 
acuity using Table VI.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for traumatic arthritis, status post meniscectomy of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code (DC) 5010 (2006).

2. The schedular criteria for an initial compensable rating 
prior to September 6, 2006 for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2006). 

3. The schedular criteria for an initial rating in excess of 
10 percent from September 6, 2006, for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R.  §§ 3.102, 3.159, 4.85, 
4.86; Diagnostic Code 6100 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003 and April 
2006; rating decisions in January 2004 and November 2006; a 
statement of the case in May 2004; and a supplemental 
statement of the case in October 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the veteran with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the veteran is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the veteran and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in November 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that at the time of an initial rating, 
separate ratings could be assigned for separate periods of 
time based upon the facts found, a practice known as 
assigning "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In Meeks v. West, 12 Vet. App. 352 
(1999), the Court reaffirmed the staged ratings principle of 
Fenderson, and specifically found that 38 U.S.C.A. § 5110 
(West 2002) and its implementing regulations did not require 
that the final rating be effective the date of the claim.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

III. Right knee disorder

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for his service-connected 
traumatic arthritis, status post meniscectomy of the right 
knee.  This is a case in which the veteran has expressed 
continuing disagreement with the initial rating assignment.  
Therefore, the decision herein includes consideration of 
Fenderson, supra, and the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded examinations and opportunity to present argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993). 

The regulations provide that, for the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (2006).  Arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010 (2006).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, DC 5003 (2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2006).

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation. A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation is warranted when extension is 
limited to 20 degrees.  A 40 percent evaluation requires that 
extension be limited to 30 degrees.  A 50 percent evaluation 
requires that extension be limited to 45 degrees or more.  38 
C.F.R. § 4.71a, DC 5261.

Service medical records show that the veteran injured his 
right knee during service.  He underwent surgery in May 1972 
for curettage and drilling the defect of chondromalacia 
patella of the right knee.  In July 1984 he had arthroscopic 
surgery for removal of an osteochondral fragment from his 
right knee.  

VA outpatient treatment records show that when seen in 
February 2003 he related having had knee surgery in the 
1970's and denied any real problems or complaints of joint 
discomfort.  In June 2003, on review of his extremities, his 
joints had full range of motion with no evidence of joint 
inflammation, no crepitation and no edema.  

At a VA Compensation and Pension (C&P) joints examination in 
November 2003, the veteran described the original injury to 
his right knee in service and the treatment received.  Over 
the last three years, he had been having increased pain in 
his knee most of which was related to activity.  He 
complained of intermittent swelling and crepitus with range 
of motion.  He wore a knee sleeve without metal stays and 
occasionally used a cane.  He used over-the-counter 
medication.  He had no history of subluxation or dislocation.  
He did not note any true instability.  

Clinical findings were range of motion from full extension to 
about 120 degrees of flexion but he had anterior knee pain 
with maximum flexion.  He had a negative McMurray's.  He was 
stable to varus and valgus stress in extension and 30 degrees 
of flexion.  He did not have any quadriceps or calf atrophy 
and had no condylar tenderness.  He did have a moderate 
amount of patellofemoral crepitus and had a positive 
patellofemoral grind.  He was nontender over his lateral 
joint line, but was significantly tender over his medial 
joint line.  His patella appeared to track normally and he 
had a negative "J" sign.  

An x-ray examination showed decreased joint space on the 
medial joint line.  He had positive marginal osteophytes over 
the medial tibia and had significant patellofemoral 
arthritis.  

The examiner concluded that the veteran likely had post 
traumatic arthritis and post surgical change from his 
meniscectomy.  He did not appear to have any true instability 
in his knee.  His ligamentous examination was fairly normal.  
There were no signs of a problematic scar and no significant 
limitations in motion.  The examiner addressed the DeLuca 
provisions and noted there was no pain on range of motion 
testing and he had fairly normal range of motion.  The 
examiner thought it was conceivable that pain could further 
limit function as described, particularly after being on his 
feet all day.  It was not feasible, however, to attempt to 
express this in terms of additional limitation of motion as 
this could not be determined with any degree of medical 
certainty.  

At a March 2004 VA outpatient visit his complaints included 
that his right leg was giving out.  He reported swelling of 
his right leg, knee and thigh and that his groin was painful.  
He was wearing a knee brace.  Marked crepitations were noted 
with flexion and extension of the right knee.  The assessment 
was that the veteran continued to have evidence of 
degenerative joint disease of the right knee which remained 
symptomatic.

Private medical records show that in July 2004 the veteran 
complained of pain in his right knee and swelling which was 
chronic and recurrent.  Clinical findings were that the 
veteran had full range of motion of his right knee with mild 
diffuse swelling and point tenderness of the right groin.  A 
July 2004 ultrasound venous study of the right lower 
extremity venous noted a small joint effusion with some fluid 
seen in the suprapatellar pouch slightly medial to the 
patella.  

On examination by an orthopedist in July 2004, his right knee 
had 0 to 130 degrees of motion, and was tender over the 
medial and lateral joint lines with some patellofemoral 
crepitus.  The assessment was right knee arthritis and the 
right groin pain was probably from some lumbar pathology.  A 
MRI scan in August 2004 revealed some degenerative changes to 
the medial compartment and a tear of the medial and lateral 
meniscus.  He was still tender over the posterior medial 
joint line and still having some catching in his knee.  On 
examination in August 2004 he was tender over the medial 
joint line to palpation and positive effusion.  The private 
physician recommended proceeding with arthroscopy of the 
right knee to take care of the meniscus tears.  

He was seen in September 2004 for follow up of right knee 
arthroscopy, medial and lateral meniscectomy with some 
degenerative changes to the knee.  The knee was sore but the 
pain had improved.  On examination he had a small effusion 
and the portals were healed.  A CT scan in January 2005 
revealed a small suprapatellar bursa effusion of the right 
knee.

The veteran testified in July 2005 as to the symptoms of his 
service-connected right knee.  His wife also provided her 
observations of the veteran's right knee disability.  

At a September 2006 VA C&P joints examination the veteran 
complained of pain in his right knee located on the medial 
aspect that was present at all times but did not radiate.  He 
walked with a cane and was only able to walk one block.  He 
denied having any problems with activities of daily living.  
There had been no flare-ups.  He was not wearing a knee brace 
as it irritated him.  He reported a subjective history of 
swelling and painful popping but denied a history of locking.

Examination revealed that he was neurovascularly intact and 
his motor and sensory functions were grossly intact.  Active 
and passive range of motion of the right knee was 0 to 115 
degrees.  There was no change with repetition.  There was 
mild pain associated throughout the full course of range of 
motion.  There was some mild popping associated with motion 
but the popping was not painful.  He was stable to varus and 
valgus stress at 0 and 30 degrees.  Testing was negative and 
there was no effusion on examination.  X-rays revealed medial 
joint space narrowing and osteophytes.  The assessment was 
moderate tricompartmental arthritis of the right knee.  

The examiner noted there was mild pain with examination of 
the right knee.  The examiner thought it was conceivable that 
pain could further limit function as described, particularly 
with repetition.  It was not feasible, however, to attempt to 
express this in terms of additional limitation of motion as 
this could not be determined with any degree of medical 
certainty.  

After a complete review of the record, whether or not 
mentioned in this decision, the Board finds that entitlement 
to an initial rating in excess of 10 percent for a right knee 
disorder is not established.  The evidence shows limitation 
of flexion of the right knee, subjective complaints of pain, 
and clinical findings of crepitus and degenerative changes.  
A rating of 10 percent is for application for a major joint 
when the limitation of motion of the joint involved, here 
confirmed by satisfactory evidence of painful motion, is 
noncompensable under the appropriate diagnostic code.

The veteran's right knee arthritis is rated 10 percent under 
Code 5010, based on findings of X-ray evidence of arthritis 
with less than compensable limitation of motion.  38 C.F.R. 
4.71a.  The evidence of record shows full extension and 
slight limitation of flexion which is noncompensable.  The 
next higher, 20 percent, rating for right knee arthritis 
would be warranted if there were limitation of flexion to 30 
degrees, limitation of extension to 15 degrees, or limitation 
of both flexion and extension (to 45 and 10 degrees, 
respectively).  Such limitations are not shown.  Even with 
the factor of pain considered, right knee motion is reported 
as being from full extension (0 degrees) to flexion of 120 
degrees in November 2003, to 130 degrees in July 2004, and to 
115 degrees in September 2006.  Consequently, the evidence 
does not support a grant of a 20 percent rating under any of 
the formulations listed above.

The Board has considered whether separate compensable ratings 
may be assigned for limitations of flexion and extension, 
each.  See VAOPGCPREC 9-2004.  However, as limitation of 
flexion is noncompensable in degree and the veteran has full 
extension, (see Codes 5260, 5261 and report of February 2004 
and November 2006 VA examinations), separate compensable 
ratings are not warranted.  

The Board finds that an increased rating pursuant to §§ 4.40, 
4.59 is not for application in this case because as any 
functional loss experienced by the veteran is encompassed by 
the current 10 percent rating assigned under DC 5010.  See 
38 C.F.R. 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Rating under alternative codes likewise is not indicated.  
The veteran has never been diagnosed with ankylosis of the 
right knee, nor has he complained of an inability to move the 
right knee.  Therefore, DC 5256 is not for application.  The 
veteran has never been diagnosed with nonunion or malunion of 
the tibia and fibula of the left lower extremity.  Therefore, 
DC 5262 does not apply.  The evidence of record does not show 
dislocation of semilunar cartilage.  Therefore, DC 5258 does 
not apply.

The Board notes that the VA General Counsel has determined 
that a claimant with service-connected arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257, so long as the evaluation of knee dysfunction 
under both codes does not amount to prohibited pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), 
63 Fed. Reg. 56,704 (1998).  Medical evidence of record shows 
the veteran uses a knee brace at times and uses a cane.  At 
the November 2003 examination the examiner found no true 
instability in the veteran's right knee.  At the September 
2006 examination testing found his knee stable.  Therefore, 
although the veteran complained of occasional instability of 
the right knee, to whatever extent he experiences subluxation 
or instability, the objective evidence of record does not 
demonstrate findings to warrant a separate compensable 
evaluation for instability of the knee.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  38 C.F.R. § 4.118, DCs 7800, 7801, 
7802, 7803, 7804, 7805) (2006).  There is no evidence that 
the veteran is entitled to a separate disability rating for 
the scars from surgery on his right knee.  At the November 
2003 examination there was no sign of a problematic scar.  On 
examination in September 2006, a 5cm surgical scar was non-
tender to palpation, not affixed to underlying tissue with no 
sign of infection and no erythema.  Although the veteran has 
painful movement of his right knee, this symptom has been 
attributed to arthritis of the right knee and a disability 
evaluation has been assigned for limitation of motion.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the surgical scars on the 
veteran's right knee.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994). 

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The Board concludes that the criteria have not been met for 
an initial evaluation in excess of 10 percent for the 
veteran's right knee disorder.  Based upon a full review of 
the record, the Board finds that the 10 percent evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  The Board has 
considered the application of staged ratings, but finds that 
the veteran's disability has remained the same throughout the 
period of this appeal.  Accordingly, the Board concludes that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's service-connected 
traumatic arthritis, status post meniscectomy of the right 
knee.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Therefore, the claim is denied.


IV. Bilateral hearing loss

The veteran contends that he is entitled to a compensable 
evaluation prior to September 6, 2006 and an evaluation in 
excess of 10 percent from September 6, 2006, for his service-
connected bilateral hearing loss.  He maintains that this 
disability is worse than currently evaluated.  This appeal 
arises from the veteran's dissatisfaction with his initial 
rating following the grant of service connection for 
bilateral hearing loss.  Therefore, the decision herein 
includes consideration of Fenderson, supra, and the veteran 
has not been prejudiced thereby.  He has been advised of the 
laws and regulations pertinent to disability evaluations.  He 
has been afforded examinations and opportunity to present 
argument and evidence in support of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-394 (1993).

At a VA C&P audio examination in December 2003, the veteran 
complained of decreased hearing in both ears dating back to 
1967 and the 1970s.  The hearing loss was greater in his left 
ear than the right ear.  

On the VA audiological evaluation in December 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
70
55
LEFT
25
35
65
70
65

The pure tone average for the right ear was 55 decibels and 
the pure tone average for the left ear was 58.75 decibels.  
Speech recognition scores for the Maryland CNC word list were 
96 percent for the right ear and 92 percent for the left ear.  

The examiner concluded that the test results revealed a mild 
to severe sensorineural hearing loss at 1000 Hz and beyond 
bilaterally.  Speech discrimination scores were excellent 
bilaterally.  Test results of Type A tympanograms did not 
indicate the need for medical follow-up.  

The veteran testified in July 2005 as to the symptoms of his 
service-connected bilateral hearing loss.  His wife also 
provided her observations of the veteran's hearing loss 
disability.  

At a VA C&P audio examination in September 2006, the examiner 
noted that bilateral high frequency hearing loss was 
documented in the service medical records.  He reported 
difficulty understanding speech in most situations.  

On the VA audiological evaluation in September 2006 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
75
75
LEFT
35
40
70
70
75

The pure tone average for the right ear was 61.25 decibels 
and the pure tone average for the left ear was 63.75 
decibels.  Speech recognition scores for the Maryland CNC 
word list were 88 percent for the right ear and 80 percent 
for the left ear.  The audiologist commented that the speech 
discrimination scores were good, bilaterally.  The diagnosis 
was mild to severe sensorineural hearing loss, bilaterally.  

Evaluations of defective hearing range from noncompensable to 
100 percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies at 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85, Table VI (2006).  To evaluate the 
degree of disability from a service-connected hearing loss, 
the rating schedule allowed for such audiometric test results 
to be translated into a numeric designation and established 
eleven (11) auditory acuity levels, from Level I, for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).  The Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000  
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Also, when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa; whichever results in the higher numeral, 
that numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86 (2006). 

The December 2003 VA audiology evaluation findings reveal 
that the veteran exhibited a Level I hearing loss in the 
right ear and a Level II in the left ear.  38 C.F.R. § 4.85, 
Table VI (2006).  Combining the December 2003 scores of 
Level I for the right ear and Level II for the left ear in 
the manner set forth in Table VII results in a noncompensable 
evaluation for service-connected bilateral hearing loss under 
DC 6100 (2006).  

The findings of the most recent VA audiological examination 
in September 2006 reveal that the veteran exhibited a Level 
III hearing loss in the right ear and Level IV hearing loss 
in the left ear.  38 C.F.R. § 4.85, Table VI (2006).  
Combining the September 2006 scores of Level III for the 
right ear and Level IV for the left ear in the manner set 
forth in Table VII results in a 10 percent evaluation for 
service-connected bilateral hearing loss under DC 6100. 

The exceptional patterns of hearing loss described in 38 
C.F.R. § 4.86 are not demonstrated.  The regulation provides 
that either Table VI or Table VIa is applied when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
The December 2003 examination findings show that at the 1000 
frequency for both ears, and at the 2000 frequency for the 
right ear, the pure tone threshold is less than 55, thus not 
meeting the criteria for application of 38 C.F.R. § 4.86.  
The September 2006 examination findings show that at the 1000 
frequency the pure tone threshold is less than 55 for each 
ear, thus not meeting the criteria for application of 38 
C.F.R. § 4.86.  In addition, the veteran is not entitled to 
consideration under 38 C.F.R. § 4.86(b) because the evidence 
does not show for either ear a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show a bilateral hearing loss 
disability warranting a compensable rating prior to September 
6, 2006, or in excess of 10 percent from September 6, 2006.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against an initial compensable rating prior 
to September 6, 2006, and a rating in excess of 10 percent 
from September 6, 2006, for the veteran's service-connected 
bilateral hearing loss.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Therefore, the 
claim is denied. 




ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected traumatic arthritis, status post 
meniscectomy of the right knee is denied.

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss from August 29, 2003, to 
September 5, 2006, is denied.

Entitlement to an initial rating in excess of 10 percent for 
service-connected bilateral hearing loss from September 6, 
2006, is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


